U.S. Department of Justice
Civil Rights Division

Office ofSpecial Counselfor Immigration-Related
Unfair Employment Practices - NYA
-­ -­ ---950 Eennsylvania-Ave,-NffC- ---­ - - - - - - ­ -­ Washington, DC 20530
Main (202) 616-5594
Fax (202) 616-5509

August 20, 2013

BY EMAIL
Lesley A. Carr
Lesley A Carr@I1:Qgressive.com
Dear Lesley Carr:
This letter responds to your e-mail dated June 18,2013, to the Office of Special Counsel for
Immigration Related Unfair Employment Practices (OSC). In your email, you ask whether "pre­
population of employee infonTIation in Section 1 of the 1-9 form by electronic 1-9 programs" is
permissible. You mention that Immigration and Customs Enforcement ("ICE") has told the American
Immigration Lawyers Association ("AILA") that pre-population of Section 1 is impenTIissible.
Please note that OSC cannot provide an advisory opinion on any set of facts involving a
particular individual or entity. However, we can provide some general guidelines regarding employer
compliance with the anti-discrimination provision of the Immigration and Nationality Act (INA), 8
U.S.C. § 1324b, enforced by OSC, and employer actions under that provision. The anti-discrimination
provision prohibits four types of employment-related discrimination: citizenship or immigration status
discrimination; national origin discrimination; unfair documentary practices during the employment
eligibility verification (1-9 and E-Verify) process ("document abuse"); and retaliation for filing a
charge, assisting in an investigation or asserting rights under the anti-discrimination provision.
8 U.S.C. § 1324b.
Pursuant to federal law, a person or other entity that hires, recruits or refers an individual for
employment must verify the identity and employment authorization of each person hired, recruited or
referred. 8 U.S.C. § 1324a(b)(I)(a). The fonTI designated for that purpose is the F01111 1-9. 8 CFR §
274a.2; U.S. Citizenship and Immigration Service (USCIS) Handbook for Employers, Guidance for
Completing Form 1-9 (M-274) (Rev. 03/08/13). The PonTI 1-9 specifies that Section 1 is to be
completed by the employee. As the instructions accompanying the fonTI make clear, "Newly hired
employees must complete and sign Section 1 of Form 1-9 no later than the first day of employment."
PonTI 1-9 Instructions, page 1, available at http://www.uscis.gov/files/fo1111/i-9.pdf. Section 1 of the
form itself contains the employee's attestation that "I am aware that federal law provides for
imprisonment and/or fines for false statements or use of false documents in COlU1ection with the
completion of this form" and further highlights that the attestation for citizenship status is under
penalty of perjury. [d. If an individual is unable to complete the Form 1-9 or needs it translated,
someone may assist him or her (preparer or translator). The preparer or translator must read the Form
1-9 to the individual, assist him or her in completing Section 1 and have the individual sign or mark the

Fonn 1-9 by a handwritten signature, or an electronic signature affixed at the time ofthe transaction. 8
C.F.R. 27 4a.2(b )(1 )(i).
We_ a.~sum~ that tIle practice oJpre-populagon of S~ction 1 you refer to involves an employer
relying on previously obtained employee infonnation to complete Section 1 (Le., information obtained
from a job application or infomlation obtained from an interview) and not to information obtained for
Section 1 directly from an employee who is aware that the employer is entering infonnation in Section
1 of Fonn 1-9 as their preparer or translator.
From the perspectiveofthe anti-discrimination provision, OSC discourages the practice of an
employer pre-populating Section 1 with previously obtained employee information. This practice
increases the likelihood of including inaccurate or outdated information in Section 1 (for instance,
from changes in legal name, address, or immigration or citizenship status). Outdated or inaccurate
information in Section 1 may lead an employer to reject documents presented or demand specific
documents for Section 2 purposes. This is particularly tme if an employer does not provide an
opportunity for the employee to review the infomlation that was pre-populated and does not build in a
method for making corrections. Further, if an employer uses the outdated or inaccurate infonnation to
submit an E-Verify query, a mismatch may result because the status or name in govenU1lent databases
conflicts with the employer's outdated information.
Moreover, employers relying on previously gathered employee infonnation may be more likely
to overlook that a particular employee has limited English proficiency ("LEP") because Section 1 has
been pre-populated by the employer. As a result, the employer may fail to provide that employee with
translation or interpretation assistance in order to ensure the accuracy of Section 1 and in order to assist
the employee in understanding the request for documents relating to Section 2.
If you have further questions that pertain to the anti-discrimination provision of the INA, please
contact OSC's employer hotline, 800-255-8155, or visit OSC's website at
www.justice.gov/Cli/about/osc.
We hope this infonnation is helpful. Thank you for contacting OSC.

2:-

SeemaNanda
Deputy Special Counsel

2

